Citation Nr: 9922848	
Decision Date: 08/12/99    Archive Date: 08/24/99

DOCKET NO.  96-20 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased rating for service-connected left 
wrist disability, currently rated as 20 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fetty, Associate Counsel




INTRODUCTION

The veteran had active service from January 1983 to March 
1990.  She also had 6 months and 10 days of prior active 
service.  

This appeal initially arose from March 1995 and May 1995 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in New Orleans, Louisiana, which proposed and 
finalized a reduction of the veteran's service-connected left 
wrist rating from 20 percent to 10 percent.  The veteran also 
appealed an October 1995 decision by which an increased 
rating for the same disability was denied.  In October 1997, 
the Board of Veterans' Appeals (Board) granted the claim for 
restoration of a prior 20 per cent rating and remanded the 
issue of an increased rating for further development.  

The Board finds that all requested development has been 
completed to the extent possible and that the case is ready 
for adjudication.


FINDINGS OF FACT

1.  All relevant evidence necessary for equitable disposition 
of the claim has been obtained.

2.  The veteran's left hand is her major hand.  

3.  The veteran's service-connected left wrist disability is 
currently manifested by tremors, cramps, pain, weakness and 
stiffness causing limitation of motion of the wrist and 
reduced efficiency of the fingers; moderate impairment due to 
neuritis of the left wrist is shown. 

4.  The medical evidence does not show left wrist impairment 
equivalent to severe neuritis of the left wrist.

5.  A service-connected superficial postoperative scar of the 
left wrist has been shown to be tender to palpation.


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent schedular rating for 
service-connected postoperative condition of a left wrist 
cyst with left lunate bone graft and scar formation are met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321(b), 
4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.124a (Diagnostic Code 8616) 
(1998).

2.  The criteria for a separate 10 percent schedular rating 
for service-connected postoperative surgery scar of the left 
wrist are met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§  4.1, 4.2, 4.7, 4.14, 4.118, Diagnostic Code 
7804 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the veteran's claim for a 
higher rating is well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  A claim that a service-
connected condition has become more severe is well grounded 
where the claimant asserts that a higher rating is justified 
due to an increase in severity.  See Caffrey v. Brown, 6 Vet. 
App 377, 381 (1994).  The Board also finds that all relevant 
evidence for equitable disposition of the claim has been 
obtained to the extent possible. 

I.  Factual Background

Following release from active military service, the veteran 
underwent VA examination in June 1990.  The examiner noted a 
medical history of tendinitis, arthritis, and thyroid 
problems.  The veteran was left-handed and could write her 
name with her left hand.  Her left hand had full range of 
motion, as did the right hand.  Left and right wrists each 
had full range of motion.  The examiner noted a scar on the 
superior anteromedial right [sic] forearm from a sutured 
laceration.  An x-ray of the left hand was negative.  The 
diagnoses were possible degenerative arthritis, not found; 
hypothyroidism; and old laceration.  

By rating action in December 1990, service connection was 
granted for postoperative status, removal of cyst, left 
wrist, evaluated as noncompensable from March 2, 1990 under 
Diagnostic Code 7805.

In April 1991, the RO received a copy of a letter dated in 
April 1990 from Dr. Alain F. Cracco, M.D.  According to 
Dr. Cracco, the veteran had been seen originally in July 1989 
following previous surgery to the lunate.  She exhibited 
limitation of motion of the left wrist.  Dr. Cracco reported 
that X-rays showed "arthritic syndrome" in the left wrist.  
She was placed on Voltaren.  The doctor noted continued 
limitation of motion and pain in the left wrist and a keloid 
on the dorsal aspect.  Dr. Cracco noted that the veteran had 
discomfort with full grip, which was compatible with post-
traumatic arthritic change in the left wrist.  Her prognosis 
was that of progressive arthritic deterioration in the wrist.  
The disability estimated was 15 percent.  

In April 1991, the RO granted a 10 percent evaluation, from 
March 2, 1990, for service connected postoperative status 
removal of cyst, bone grafting, left distal radius with scar 
formation under Diagnostic Code 7805.

In July 1992, the Board remanded the case for additional 
development, including a search for medical evidence of 
"arthritic syndrome" reported by Dr. Cracco in 1990.

In November 1992, Dr. Cracco submitted treatment records 
dated in 1989.  A July 1989 report notes that X-rays of the 
left wrist were taken and that the veteran was placed on an 
arthritis profile.  An August 1989 report noted "arthritis 
profile negative" and also notes that a keloid was treated 
with an injection.  

During a January 1993 VA joints examination, the veteran 
complained of pain and trembling when writing or typing for 
prolonged periods.  Examination of the left hand showed a mid 
dorsal scar, over the wrist, toward the ulnar side that was 2 
1/2 inches long.  There was no gross tenderness about the scar.  
Range of motion was almost full, lacking 15 degrees of 
flexion.  Grip strength was reported as 5/5.  X-rays were 
negative.  The impressions were post-operative excision of a 
left wrist cyst and bone graft in left lunate; and, normal 
examination at present. 

An occupational therapy evaluation, received in March 1993, 
shows that there was a well-healed, flat scar on the dorsum 
midline of the left wrist.  Mildly decreased range of motion 
was noted.  There was no loss of strength in grip, but the 
veteran reported a sensation of pain and twitching when she 
performed frequent grip strength maneuvers and manipulation 
of small objects.  The veteran was observed dropping small 
objects frequently and having difficulty picking up pins with 
the left hand.  

In June 1993, the RO assigned a 20 percent rating for 
postoperative incision of cyst, left wrist, bone graft, left 
lunate with scar formation under Diagnostic Code 5215-8612.  

In March 1994, the Board continued a 20 percent rating for 
the left wrist and denied service connection for arthritis 
and tendonitis of the left wrist.

During a February 1995 VA examination, the veteran complained 
of pain in the left wrist especially when lifting heavy 
objects.  The examiner noted normal range of motion in both 
wrists and normal strength in grasping of both hands and 
fingers.  There was a vertical scar on the dorsal wrist, 
which was 7.5 centimeters in length, thin, normal in color, 
moveable, smooth, and had no attachment to the bone or 
muscles.  Range of motion of the left wrist in palmar flexion 
was 80 degrees, 70 degrees in extension, 20 degrees in radial 
deviation, and 45 degrees in ulnar deviation.  The diagnosis 
was "no objective findings of pain in left wrist at this 
time.  No medication."  

In March 1995, the RO notified the veteran of a proposal to 
reduce the evaluation for the left wrist from 20 percent to 
10 percent.  As noted in the introduction, by RO rating 
decision of May 1995, a 10 percent rating was assigned to the 
veteran's service-connected left wrist disability.  In that 
rating decision, the RO noted that the veteran had full range 
of motion, full strength, some pain on motion of the wrist 
and no symptoms associated with a scar of the left wrist.

In May 1995, the veteran indicated that her wrist was painful 
during her February 1995 examination when she performed 
strength and range of motion tests.  However, since the 
doctor didn't ask about her pain, she did not mention it at 
that time.  She indicated that the wrist scar itched, dried 
up and hurt and that it had to be constantly moisturized.  
She indicated that she had extreme pain when lifting heavy 
objects and that she was left-handed.

In May 1995, the RO assigned a 10 percent rating for the 
service connected postoperative condition of cyst, left 
wrist, bone graft, left lunate, with scar formation and 
recoded the condition under Diagnostic Code 8599-8616.

In August 1995, the veteran reported that she had constant 
pain in her left wrist.  She included an August 1995 
statement from Dr. Cracco who noted that she took prescribed 
pain medication for tendinitis extending to her wrist and 
fingers.

According to a September 1995 VA examination report, the 
veteran had undergone previous excision of a left wrist cyst 
that could not be detected by X-ray.  Upon orthopedic 
examination, the veteran complained that she had constant 
pain in the left wrist and fingers and that she currently 
took Motrin.  The examiner noted that both wrists were equal 
in circumference, both hands were equal in circumference, and 
both wrists and hands appeared normal.  Pushing, pulling, and 
grasping strength of the fingers was normal.  The left thumb 
was able to touch the fingers.  There was a vertical scar at 
the left dorsal wrist measuring 6.25 centimeters in length.  
It was of usual color, moveable and asymptomatic with no 
attachment to the muscles or bone.  There was no swelling, 
deformity, or other impairment associated with the left wrist 
excision.  The range of motion of the left wrist was to 
80 degrees of palmar flexion.  Extension was to 70 degrees, 
radial deviation was to 20 degrees, and there was 45 degrees 
of ulnar deviation.  An x-ray of the left wrist was negative.  
The diagnosis was:  "no objective findings of pain or other 
abnormality in the left wrist and left hand at this time."

In October 1997, the Board restored the 20 percent rating and 
remanded the issue of an increased rating for additional 
development and for consideration of whether a separate 
rating is warranted for keloid scar formation.

In December 1997, the RO requested that the veteran furnish 
any evidence of treatment that she had received for her left 
wrist.  In reply, the veteran indicated that she did not have 
any additional medical records.  

In March 1998, the veteran underwent a VA wrist examination.  
The examiner noted a review of the claim file.  During the 
examination, the veteran reported left wrist pain, weakness, 
and stiffness.  She reportedly took Motrin for pain.  She 
reported that extended writing (one or two pages) caused 
wrist pain and tremors in her fingers.  After these symptoms 
appeared, she said that she would not be able to use the left 
hand for about four hours due to continued pain and tremors.  
She reportedly had a wrist brace and home and reported that 
she worked as a secretary.  She said that she used the brace 
when she knew that she was going to do excessive typing, 
writing, or lifting.  The examiner noted a 6.5-cm well healed 
surgical scar on the dorsum of the left wrist.  She reported 
tenderness to palpation over the sensory tendons between the 
third and fourth metacarpal bones.  Dorsiflexion was to 66 
degrees, palmar flexion was to 70 degrees, radial deviation 
to 30 degrees and ulnar deviation was to 45 degrees.  The 
assessments were minimal decreased range of motion of the 
left wrist in dorsiflexion and palmar flexion but normal 
ulnar and radial deviation.  There was some extensor 
tendonitis of the left wrist.  Mild degenerative joint 
disease was considered but deferred for X-rays.  The X-rays 
showed a normal wrist.

According to an October 1998 VA neurological examination 
report, the main problem since cyst removal in 1982 was pain.  
The pain radiated from the wrist joint to the back of the 
fingers.  The veteran reported that the pain had gradually 
worsened and that at times it was "supersensitive."  She 
reported left hand trembling and cramping.  She reported 
occasional left wrist swelling, use of a brace, and use of 
Motrin for pain.  At her job, she typed on a computer, which 
she found to be painful.  The examiner noted obvious swelling 
of the left wrist as compared to the right.  The dorsum scar 
was reddish in color and felt warm.  The left dorsum was 
measured to be one degree Fahrenheit warmer than the right 
dorsum.  There was fairly good strength but pain was reported 
during flexing.  Electromyography showed normal nerve 
conduction.  The examiner felt that the veteran had developed 
chronic regional pain syndrome, type I, or reflex sympathetic 
dystrophy (RSD).  X-rays of both hands were normal.  

In November 1998, the veteran reported her painful symptoms.  
She reported that Motrin helped slightly but only for a short 
period of time.  She felt that her left wrist lacked 30 
degrees of flexion, as it flexed only to 70 degrees, and that 
range of motion was deteriorating.  She also felt that pain 
was not taken into account during recent examinations when 
range of motion was reported.  She reported that the scar 
itched and had to be treated with moisturizing lotion 
frequently.  

II.  Legal Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. Part 4 (1998).  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (1998).  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  See 38 C.F.R. § 4.3 (1998).  The 
veteran's entire history is reviewed when making disability 
evaluations.  See 38 C.F.R. § 4.1 (1998); Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which functional loss due to pain 
(to include on movement), weakness, excess fatigability, or 
incoordination is demonstrated, and those factors are not 
contemplated in the relevant rating criteria.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995).

When an unlisted disease, injury, or residual condition is 
encountered, requiring rating by analogy, the diagnostic code 
number will be "built-up" as follows: The first two digits 
will be selected from that part of the schedule most closely 
identifying the part, or system, of the body involved; the 
last two digits will be "99" for all unlisted conditions.  
See 38 C.F.R. § 4.27 (1998).  

Since May 1995, the service-connected left wrist disability 
has been rated under Diagnostic Code 8599-8616.  The RO 
"built-up" that code by analogy to neuritis of the ulnar 
nerve.  The Board notes that Diagnostic Code 8616 offers a 
higher evaluation.  The Board will therefore focus on rating 
the veteran's disability under Diagnostic Code 8616 but will 
also consider and discuss alternate diagnostic codes that 
potentially could apply to this case.  

38 C.F.R. § 4.123 (1998) provides that for peripheral 
neuritis, (Diagnostic Code 8616 for the ulnar nerve) 
characterized by loss of reflexes, muscle atrophy, sensory 
disturbances, and constant pain, at times excruciating, is to 
be rated on the scale provided for injury of the nerve 
involved, with a maximum equal to severe, incomplete, 
paralysis.  The maximum rating which may be assigned for 
neuritis not characterized by organic changes referred to in 
this section will be that for moderate incomplete paralysis.

In the instant case, the veteran's service-connected wrist 
condition is evaluated under Diagnostic Code 8616 for 
neuritis of the ulnar nerve.  Under Diagnostic Code 8616, 
mild incomplete neuritis of either hand warrants a 10 percent 
rating.  Moderate incomplete neuritis warrants a 30 percent 
rating for the major hand.  Severe incomplete neuritis of the 
major hand is rated as 40 percent disabling.  Complete 
paralysis of the ulnar nerve of the major extremity is 
productive of the "griffin claw" deformity due to flexor 
contraction of the ring and little fingers; very marked 
atrophy in the dorsal interspace; thenar and hypothenar 
eminences; loss of extension of the ring and little fingers; 
inability to spread the fingers (or reverse), inability to 
adduct the thumb; and weakened flexion of the wrist and is 
evaluated as 60 percent disabling. 38 C.F.R. § 4.124(a) 
Diagnostic Code 8516 (1998).

Words such as "mild", "moderate" and "severe" are not defined 
in the VA Schedule for Rating Disabilities.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable and 
just."  It should be noted that use of terminology such as 
"mild" by VA examiners and others is not dispositive of an 
issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  See 38 C.F.R. 
§§ 4.2, 4.6 (1998).

The Board finds that the veteran's left hand is her major 
hand.  The left wrist disability is currently manifested by 
tremors, cramps, pain, weakness and stiffness causing 
increased limitation of motion of the wrist, reduced 
efficiency of the fingers, and increased functional 
impairment.  Dorsiflexion of the left wrist is limited to 66 
degrees (70 degrees is normal), palmar flexion to 70 degrees 
(80 degrees is normal), radial deviation to 30 degrees (20 
degrees is normal) and ulnar deviation to 45 degrees 
(normal).  See 38 C.F.R. § 4.71, Plate I (1998).  Extensor 
tendonitis is shown. 

After a full review of the record, the Board concludes that a 
30 percent evaluation for the service connected left wrist 
disability is warranted under Diagnostic Code 8616.  The 
Board notes that the March 1998 VA examiner found only 
minimal limitation of motion of the left wrist; however, that 
examiner did not elaborate on range of pain free motion.  The 
October 1998 VA neurology examination report does note that 
the veteran has essentially reported painful left wrist 
motion with nearly all her daily activities.  That examiner 
also found additional symptomatology, such as left wrist 
swelling, chronic regional pain syndrome, and RSD.  Earlier 
studies noted that the veteran had trouble grasping small 
objects with the fingers of her left hand.  Taking these 
neurologic symptoms into account, and noting that limitation 
of motion the wrist is also ratable as an orthopedic 
disorder, the Board will apply the tenets of 38 C.F.R. 
§§ 4.40, 4.45, and DeLuca, and give additional consideration 
to additional functional loss due to pain, fatigue or 
incoordination.  After consideration of all of the evidence 
of record and with application of the benefit of the doubt 
doctrine, the Board finds that the criteria for moderate 
neuritis are met.  See 38 U.S.C.A. § 5107(b) (West 1991); 
38 C.F.R. § 4.7 (1998).  The Board finds that the objective 
evidence does not support a 40 percent evaluation under 
Diagnostic Code 8616 as there is no evidence of atrophy, no 
loss of muscle bulk, and no organic changes that would be 
required for severe impairment.  The pain described by the 
veteran as well as the swelling noted are consistent with a 
moderate impairment and, when considered with the medical 
findings, do not approximate the symptomatology that would be 
associated with a severe level of disability.

The Board also finds objective evidence of a superficial, 
tender postoperative scar of the left wrist.  Under 
Diagnostic Code 7804, a 10 percent rating is warranted for 
superficial scars that are tender and painful on objective 
demonstration.  The Board notes that the assignment of a 
separate evaluation for the scar is consistent with the 
decision of the United States Court of Appeals for Veterans 
Claims in Esteban v. Brown, 6 Vet. App. 259, 261 (1994) 
(permitting separate evaluations for separate problems 
arising from the same injury if they do not constitute the 
same disability or same manifestation under 38 C.F.R. 
§ 4.14).  Therefore, the Board finds that the criteria for a 
10 percent evaluation for a tender scar of the left wrist are 
met under 38 C.F.R. § 4.118, Diagnostic Code 7804 (1998).  

In considering other potential diagnostic codes, the Board 
notes that limitation of dorsiflexion of the wrist to less 
than 15 degrees would warrant only a 10 percent evaluation 
under Diagnostic Code 5215.  Ankylosis of the wrist would 
warrant up to a 50 percent evaluation under Diagnostic Code 
5214; however, symptomatology analogous to that condition is 
not shown.  Moderate neuritis of the lower radicular group 
warrants a higher rating (40 percent under Diagnostic Code 
8612); however, the EMG studies were normal and the medical 
evidence does not otherwise indicate hand and finger 
involvement.  Therefore, rating the wrist under that code 
would not be appropriate.

The veteran's representative has argued specifically for an 
extraschedular rating.  In reviewing this claim, the Board 
also finds no showing that the veteran's service-connected 
left wrist reflects so exceptional or so unusual a disability 
picture as to warrant the assignment of an evaluation in 
excess of 30 percent on an extra-schedular basis.  In this 
regard, the Board notes that the veteran's service-connected 
disability is not shown to have significantly impacted her 
employment (beyond that which is contemplated in the ratings 
assigned).  This disability is not shown to warrant frequent 
periods of hospitalization or to otherwise render impractical 
the application of the regular schedular standards.  In the 
absence of evidence of such factors, the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 157, 158-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).



ORDER

1.  A 30 percent rating for a service-connected left wrist 
disability is granted, subject to the laws and regulations 
governing the payment of monetary benefits.

2.  A separate 10 percent rating for a service-connected 
postoperative scar of the left wrist is granted, subject to 
the laws and regulations governing the payment of monetary 
benefits.



		
	K. J. ALIBRANDO
	Acting Member, Board of Veterans' Appeals



 

